Case 7:21-cv-00820-CS-JCM Document9 Filed 02/03/21 Page 1of3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

a dette ee ernie econ een x
Rivers,

 

Plaintiff(s),
ORDER
-against-
7:21-CV-00820 (CS)

Saul,
Defendant.
--- peewee een we eeeee ee eeee xX

 

By Order dated February 3, 2021, the Court referred this case to Magistrate Judge Judith
C. McCarthy for a Report and Recommendation.

To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. Section 636 (¢ ), to conducting all further proceedings
before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than, March 5, 2021, file a letter with the Court, with an attached fully
executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, the blank
form for which is attached to this Order (and also available at
http://nysd.uscourts.gov/file/forms/consent-lo-proceed-before-us-magistrale-judge). If the Court
approves that form, al! further proceedings will then be conducted before the assigned Magistrate
Judge rather than before me. An information sheet on proceedings before magistrate Judges is
also attached to this Order. Any appeal would be taken directly to the United States Court of
Appeals for the Second Circuit.

If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant’s counsel shall file a letter by no later than March 5, 2021 advising
the Court that the parties do not consent, but without disclosing the identity of the party or parties
who do not consent. The parties are free to withhold consent without negative consequences.

Dated: February 3, 2021
White Plains, New York
SO ORDERED

(Athy faikee

Cathy Seibel, U.S.D.J.

 

 
Case 7:21-cv-00820-CS-JCM Document9 Filed 02/03/21 Page 2 of 3

United States District Court
Southern District of New York

 

UNITED STATES MAGISTRATE JUDGES:
REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district
judge and a magistrate judge. District judges are appointed for life terms by the
President, Magistrate judges are selected by a majority vote of the district judges in the
particular district and serve terms of eight years. |

Referrals to the Magistrate Judge. The district judge assigned to your case may refer
the case to a magistrate judge for specific purposes. Commonly, the referral will be for
the magistrate judge to conduct the proceedings that occur before trial, such as
resolving discovery disputes or presiding over settlement conferences. A referral may
also be made for the magistrate judge to issue to the district judge a report and
recommendation on how to resolve a motion, such as a motion to dismiss or a motion
for summary judgment. The consent of the parties is not needed for the district judge to
refer the case to the magistrate judge for these purposes. If the district judge has made
such a referral, you can ask the district judge to review any magistrate judge’s decision
by filing an objection with the district judge within fourteen days of that decision. The
district judge will rule on any timely objections that you file. If you do not file an
objection, you will give up your right to challenge the magistrate judge’s decision at a
later time, including on appeal. See Rule 72 of the Federal Rules of Civil Procedure.

Consent to Proceed Before the Magistrate Judge. If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If you consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right toa
jury trial and a proper request for such a trial. The only difference is that the magistrate
judge - and not the district judge - would preside over that trial. Cases that proceed for
all purposes before a magistrate judge generally move more quickly than cases before a
district judge. If you consent to proceed before the magistrate judge, the district judge
plays no further role in the case. Any appeal is taken directly to the Court of Appeals. It
is your choice whether or not to consent to proceed before the magistrate judge, and all
parties must consent or the case will not proceed before the magistrate judge.

A copy of the appropriate consent form is attached, Additional forms are also available
from the Pro Se Office and on the Court's website.

Tue DANIEL PATRICK MOYNIHAN THE CHARLES L. BRIEANT, JR.

UNITED STATES COURTHOUSE UNITED STATES COURTHOUSE
500 PEARL STREET 300 QUARROPAS STREET

New York, NY 10007-1312 WHITE PLAINS, N¥ 10601-4150

Pro SE OFFICE
(212) 805-0175

Rev. 2/3/21

 
Case 7:21-cv-00820-CS-JCM Document9 Filed 02/03/21 Page 3 of 3

AQ 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT
for the
Southern District of New York

 

Plaintiff

v. Civil Action No.

 

Defendant

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings,

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name ard title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.

 
